Citation Nr: 0507797	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  96-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disorder, claimed as blurred vision.

2.  Entitlement to service connection for a skin disorder, 
claimed as a rash on the outer right calf.

3.  Entitlement to service connection for leukopenia claimed 
as low white blood cell count.

4.  Entitlement to service connection for a respiratory 
disability, claimed as difficulty breathing due to exposure 
to asbestos.

5.  Entitlement to service connection for a cardiac disorder, 
claimed as an enlarged heart.

6.  Entitlement to service connection for a disability of the 
hands, claimed as residuals of frostbite.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971, from April 1974 to April 1977, and from November 1978 
to June 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in January 1998 
when it was remanded to accord due process to the veteran.

This case was before the Board again in May 2003 when the 
Board undertook additional development of the veteran's 
claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  Before any additional evidence was obtained, 
however, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in December 2003, the Board remanded this case to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for completion of the requested 
development.

The issues of entitlement to service connection for a skin 
disorder, claimed as a rash on the outer right calf, and 
entitlement to service connection for a disability of the 
hands, claimed as residuals of frostbite, will be addressed 
in the REMAND portion of this document.

In April 1997 an overpayment of $144.34, resulted from 
termination of the veteran's Vocational Rehabilitation 
subsistence allowance.  The veteran was notified of the 
overpayment and requested a waiver of the overpayment in an 
April 25, 1997 letter.  Additional information was requested 
from the veteran in a May 27, 1997 letter from the RO.  In a 
June 13, 1997 letter, the veteran disputed the debt.  In an 
informal September 25, 1997 letter to the veteran, a VA 
counseling psychologist explained that the veteran was not 
entitled to a subsistence allowance for April 1997.  In a 
March 6, 1998 VA memorandum, waiver of the overpayment of 
$144.34, was not recommended.  It does not appear that the 
veteran has been advised of a final decision regarding the 
propriety of the overpayment or his request for a waiver of 
the overpayment.  In a November 24, 1998 letter, the veteran 
inquired as to why $144.60, had been deducted from his 
October 1998 disability compensation benefits payment.  No 
response to the veteran's November 1998 letter is contained 
in the claims folder.  This matter is referred to the RO for 
appropriate action.

In a December 1998 statement discussing the veteran's pending 
service connection claims, the veteran appears to raise a 
claim of entitlement to service connection for sterility.  
This issue is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In a May 1978 Board decision, entitlement to service 
connection for an eye disorder manifested by distorted vision 
was denied; the veteran was notified of the decision that 
month.  

4.  Evidence associated with the record since the May 1978 
Board decision is new and material and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral eye disorder.

5.  In service, the veteran was issued corrective lenses for 
presbyopia and hyperopia.

6.  The veteran has recent diagnoses of presbyopia and 
refractive error.

7.  The veteran has a current diagnosis of chronic 
leukopenia.

8.  The veteran was shown to have a low white blood cell 
count during service.

9.  A VA examiner has related the veteran's current 
leukopenia to his low white blood cell count in service.

10.  The veteran does not have a current cardiac disorder.

11.  The veteran does not have a current respiratory 
disorder.


CONCLUSIONS OF LAW

1.  The May 1978 Board decision that denied entitlement to 
service connection for an eye disorder manifested by 
distorted vision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the May 1978 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a bilateral eye disorder, claimed as 
blurred vision, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The veteran's impaired vision due to refractive error is 
not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).

4.  Leukopenia was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  A cardiac disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

6.  A respiratory disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims was received on July 13, 1993.  
Thereafter, in a rating decision dated in November 1994, the 
veteran's claims were denied.  Only after that rating action 
was promulgated did VA, on January 16, 2004, provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on January 16, 2004, 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by VA at that time, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), adjudicating the 
veteran's claims, was provided to the veteran in April 2004.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated on January 16, 2004, 
complied with these requirements.

Additionally, the Board notes that the January 16, 2004 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the January 16, 2004 letter 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and records of post-
service medical treatment at Moody Air Force Base, Georgia, 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.  In a December 
1998 statement, the veteran indicated that all relevant 
records were contained in his claims folder with three 
exceptions-records from a Dr. H., who had examined him in 
November 1993; VA medical records dated in 1993 pertaining to 
his sperm count; and a record of VA treatment in 1994 showing 
his white blood cell count.  

 With regard to records pertaining to the veteran's sperm 
count, those records are not relevant to the issues on 
appeal.  The veteran's claim of service connection for 
sterility has been addressed in the Introduction section of 
this document.  With regard to records pertaining to the 
veteran's low white blood cell count, because of the 
favorable decision below on the veteran's claim of 
entitlement to service connection for leukopenia, the Board 
finds that the veteran is not prejudiced by the possible 
absence of any records.  With regard to records from Dr. H., 
the Board notes that those records have apparently been 
obtained.  The report of a November 1993 VA examination, 
contained in the veteran's claims folder, shows that the 
examination was conducted by Dr. H. on the exact date 
identified by the veteran.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in November 
1993, July 1994, and September 2000.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
substantially complied with the instructions contained in the 
January 1998 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claims.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.


1.  Bilateral eye disorder, claimed as blurred vision

In a May 16, 1978 decision, the Board denied the veteran's 
claim of entitlement to service connection for an eye 
disorder manifested by distorted vision.  At that time, the 
Board informed the veteran that his claim was denied.  That 
decision by the Board is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for an eye disorder, claimed as blurred 
vision.  The law and regulations allow for reopening a claim, 
even when finality has attached, if new and material evidence 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the May 1978 final 
decision.  The evidence received after May 1978 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The Board has reviewed all of the additional evidence 
received herein since the May 1978 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for an eye 
disorder claimed as blurred vision, and, therefore, the claim 
is reopened.  The veteran has had almost 15 years of 
additional military service since May 1978.  Service medical 
records for that additional service have been obtained and 
they show additional examinations of the veteran's eyes.

The additional service medical records are clearly "new" 
evidence, because they were not before the Board at the time 
of its May 1978 decision.  The Board also finds the evidence 
to be material because it relates to a specific element of 
the veteran's claim that was essential to the May 1978 
decision.  The veteran's claim of entitlement to service 
connection was denied in May 1978 based upon his military 
service from August 1968 to July 1971 and from April 1974 to 
April 1977.  The new evidence shows that the veteran has had 
additional, subsequent military service upon which a claim 
may be based.  The new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Further, the additional military service creates 
a new factual basis for the claim.  See 38 U.S.C.A. § 7104(b) 
(2002).

Having determined that there is evidence both new and 
material as it relates to the issue of entitlement to service 
connection for an eye disorder, claimed as blurred vision, 
and having, therefore, reopened the claim, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board finds that the veteran is not prejudiced by the 
review of his claim on the merits by the Board.  Although the 
veteran's claim was denied in the April 2004 SSOC based upon 
a lack of new and material evidence, the RO initially 
adjudicated the veteran's claim in November 1994 on the 
merits and only considered the service connection claim as a 
claim to reopen following instructions to do so contained in 
a January 1998 Remand from the Board.  Therefore, the 
veteran's claim is not being considered on the merits for the 
first time at the appellate level.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran contends that his vision worsened during service 
and that he was first prescribed corrective lenses during 
service.  The veteran's service medical records confirm that 
the veteran was prescribed corrective lenses during his 
military service.  Diagnoses during service included 
hyperopia in July 1987 and presbyopia and slight hyperopia in 
February 1993.  At a VA general medical examination in 
September 2000, the examiner noted that the veteran wore 
glasses and got refraction every year.  Post service 
diagnoses of the veteran's eye disorder have included 
refractive error in October 2000 and refractive error with 
presbyopia in October 2001.

Hyperopia and presbyopia are a form of refractive error.  See 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.07(a), (b); see also McNeely v. Principi, 3 Vet. App. 357, 
364 (1992) (noting that presbyopia is a visual condition that 
becomes apparent especially in middle age in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near vision 
and that given that definition of presbyopia finding it 
reasonable to conclude that presbyopia was refractive error 
and not the result of an injury in service); DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 854 & 1453 (29th ed. 2000) 
(defining "hyperopia" as "the error of refraction in which 
rays of light entering the eye parallel to the optic axis are 
brought to a focus behind the retina" and defining 
"presbyopia" as "hyperopia and impairment of vision due to 
advancing years or to old age").  Refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9 (2004).

Because refractive error of the eye is not, by law, a disease 
or injury, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  There is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that it was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90.  The evidence in 
this case does not show, nor does the veteran allege, that 
any superimposed disease or injury occurred during military 
service that resulted in increased disability.  The veteran's 
service medical records showed no injuries to the eyes, and 
he has denied incurring any particular eye injury.  It is 
true, as the veteran maintains, that his visual acuity 
decreased during his military service.  However, because 
refractive error of the eye may not be considered a disease 
or injury according to VA law and because there is no 
competent medical evidence of a superimposed disease or 
injury during service that resulted in a decrease in visual 
acuity, the veteran has failed to state a plausible claim for 
service connection for a bilateral eye disability due to his 
blurred vision.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Accordingly, the claim for service connection for defective 
vision based upon refractive error is denied because 
refractive error of the eye is not a disability for which 
service connection may be granted.  38 C.F.R. §§ 3.303(c), 
4.9 (2004).


2.  Leukopenia

The veteran has alleged that he incurred low white blood cell 
count in service.  In November 2001 the veteran was treated 
as a VA outpatient for chronic leukopenia.  Leukopenia is a 
"condition involving abnormally fewer white blood cells."  
See Watson v. Brown, 4 Vet. App. 189, 191 (1993).  Thus, the 
veteran has established that he has a current disability.  At 
a September 2000 VA general medical examination, the examiner 
noted that the veteran's service medical records showed that 
the veteran had low white blood cell counts in January 1993 
and March 1993.  The veteran still had a slightly reduced 
white count.  The examiner cited to white blood cell counts 
obtained in January 1999, October 1999, and August 2000.  The 
examiner diagnosed chronic leukopenia.  The diagnosis of 
chronic leukopenia by the examiner, based upon the veteran's 
low white blood cell count at the time of his separation from 
service and the persistent low white blood cell counts after 
service, establishes that the veteran's current disability of 
leukopenia is related to his low white blood cell counts in 
service.  Accordingly, the evidence supports the veteran's 
claim of entitlement to service connection for leukopenia.




3.  Cardiac disorder, claimed as an enlarged heart

The veteran alleges that he was diagnosed with an enlarged 
heart during service.  However, based on a review of the 
complete evidentiary record, the Board finds that the veteran 
does not have a cardiac disorder, to include an enlarged 
heart.  The Board notes that the veteran's service medical 
records show that an electrocardiogram (EKG) of the veteran's 
heart in October 1989 showed questionable left ventricular 
hypertrophy.  Although a diagnosis of "probably normal EKG" 
was noted, an echocardiogram was ordered.  The echocardiogram 
showed no evidence of left ventricular hypertrophy.  In 
January 1990, on follow-up examination, the examiner 
concluded that the veteran had a normal cardiovascular 
examination.  At the veteran's February 1993 retirement 
examination, his heart and cardiovascular system were 
evaluated as normal.  

Recent medical evidence likewise shows that the veteran does 
not have a current cardiac disorder.  At a November 1993 VA 
general medical examination, the examiner noted that the 
veteran had elevated blood pressure and that the VA 
examination request indicated that the veteran's heart was 
enlarged.  The examiner concluded that if the veteran's heart 
were enlarged elevated blood pressure could have contributed 
to that condition.  The examiner did not, however, diagnose a 
heart disorder.  At a July 1994 VA general medical 
examination x-ray examination of the veteran's chest was 
normal and an EKG was within normal limits.  No cardiac 
disorder was diagnosed.  At a September 2000 VA general 
medical examination, the veteran complained of some chest 
pains and reported that he had been told in service that he 
had an enlarged heart that was attributed to his marathon 
running.  The examiner examined the veteran but did not 
diagnose a cardiac disorder.  X-ray examination of the 
veteran's chest showed that the heart was of normal size.

The evidence shows that during service, it was suspected that 
the veteran had left ventricular hypertrophy but that that 
condition was ruled out by further testing.  Since that time 
there is no evidence that the veteran has a cardiac disorder.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  No medical evidence 
has been presented that the veteran currently has a cardiac 
disorder, to include an enlarged heart.  Because the 
preponderance of the evidence shows that the veteran does not 
have a cardiac disorder, his claim for service connection 
must fail.  Accordingly, because the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cardiac disorder, to include an 
enlarged heart, the claim must be denied.


4.  Respiratory disability, claimed as difficulty breathing 
due to exposure to asbestos

In this case, although the veteran has alleged exposure to 
asbestos, he does not meet the initial criteria of having a 
current respiratory disorder.  The veteran has claimed that 
he has difficulty breathing as a result of his asbestos 
exposure.  However, the Board has reviewed the entire 
evidentiary record, and the medical records do not support 
the veteran's assertion.  The Board notes that post-service 
records from Moody Air Force Base show that in November 1995 
the veteran was treated for complaints of a baseline cough 
secondary to asbestos.  However, x-ray examination of the 
veteran's chest was negative.  The examiner diagnosed 
pleuritic chest pain, rule out bronchitis.  Further, at a 
September 2000 VA general medical examination, the examiner 
noted that the veteran had quit smoking approximately three 
years previously due to coughing.  The veteran reported that 
he had worked as a mechanic in service and that he had been 
exposed to asbestos dust and powder while replacing clutch 
and transmission systems.  He denied symptoms of wheezing, 
shortness of breath, or dyspnea on exertion.  The examiner 
noted a history of possible asbestos exposure but added that 
x-ray examination of the veteran's chest in August 2000 had 
shown normal findings and no pleural plaques.

The preponderance of the evidence, including the most recent 
evidence, shows that the veteran does not have a current 
respiratory disability.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
preponderance of the evidence shows that the veteran does not 
have a respiratory disorder, his claim for service connection 
must fail.  Accordingly, because the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disability, the claim 
must be denied.


ORDER

Entitlement to service connection for blurred vision based 
upon refractive error is denied.

Service connection for leukopenia is granted, subject to the 
laws and regulations governing to the award of monetary 
benefits.

Entitlement to service connection for a cardiac disorder, to 
include an enlarged heart, is denied.

Entitlement to service connection for a respiratory 
disability, claimed as difficulty breathing due to asbestos 
exposure, is denied.


REMAND

The issues of entitlement to service connection for a skin 
disorder, claimed as a rash on the outer right calf, and 
entitlement to service connection for a disability of the 
hands, claimed as residuals of frostbite, are not ready for 
appellate review.  

In February 2004 the AMC received VA medical records for 
treatment of the veteran from the CAPRI computer system.  
These records, however, do not appear complete because there 
are no records dated earlier than October 1999.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  VA 
medical records for treatment of the veteran prior to October 
1999 should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, VA obtained no medical opinions in connection with 
the veteran's service connection claims. 

Regarding the veteran's skin disorder, the veteran's service 
medical records show that at an October 1989 physical 
examination, the veteran was diagnosed with eczema.  At the 
veteran's February 1993 retirement examination, the veteran 
was noted to have a hyperpigmented rash on the right lateral 
calf.  Recent post-service medical records show that in 
October 2000 the veteran had been prescribed triamcinolone 
and clotrimazole creams to treat a skin rash, although the 
location of the rash is not identified.  In November 2001 the 
veteran was treated as a VA outpatient for chronic tinea 
cruris and provided a history of tinea cruris since serving 
in Vietnam.  The veteran should be provided a VA examination 
to determine whether he has a current skin disorder that is 
related to his skin rash during service.

Regarding the veteran's residuals of frostbite, the veteran's 
service medical records show treatment of the veteran for 
joint pain in his fingers.  At a September 2000 VA general 
medical examination, the veteran reported that while serving 
as a drill sergeant, he had noticed little, painful blood 
blisters on his fingertips.  He attributed these to 
frostbite.  He did not seek medical attention, but his 
fingers still bothered him during cold weather.  The 
diagnoses included complaints of cold sensitivity in cold 
weather, possibly representing a Raynaud's phenomenon.  The 
veteran should be provided a VA examination to determine 
whether he has a current disability such as Raynaud's 
phenomenon or residuals of frostbite, related to his 
complaints of cold sensitivity during service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran at the VA medical center in 
Gainesville, Florida; the VA medical 
center in Jacksonville, Florida; and the 
VA outpatient clinic in Tallahassee, 
Florida, for treatment of the veteran 
from June 1993 to October 1999 and from 
February 2004 to the present.  Request 
all records maintained, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records and responses with 
the claims file.

2.  Provide a VA cold injury protocol 
examination to the veteran to determine 
whether the veteran has a current 
disability of the hands, claimed as 
residuals of frostbite, that is related 
to his military service.

The claims folder, including the report 
of a September 2000 VA general medical 
examination and the veteran's service 
medical records, showing treatment of the 
veteran for arthralgias beginning in 
approximately 1990, should be made 
available to the examiner for review 
before the examination.  (The veteran's 
service medical records are contained in 
three brown envelopes within the claims 
folder.)  The examiner is requested to 
state in the examination report that the 
claims folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a current 
disabilities of his hands, other than 
rheumatoid arthritis for which the 
veteran is already service connected, 
that is "due to," "more likely than 
not due to" (likelihood greater than 
50%), "at least as likely as not due 
to" (50%), "less likely than not due 
to" (less than 50% likelihood), or "not 
due to" the veteran's military service.  
A complete rationale should be provided 
for any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran is competent to report his 
experiences, such as being outside during 
cold weather, and readily observable 
symptoms, such as swelling in his joints, 
pain in his joints, or blisters on his 
fingers; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

3.  Provide a VA skin diseases 
examination to the veteran to determine 
whether the veteran has a current 
disability, claimed as a rash on the 
outer right calf, that is related to his 
military service.

The claims folder, including the report 
of a September 2000 VA general medical 
examination and the veteran's service 
medical records, showing eczema at an 
October 1989 examination and a 
hyperpigmented rash on the right calf at 
the veteran's February 1993 retirement 
examination, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in three 
brown envelopes within the claims 
folder.)  The examiner is requested to 
state in the examination report that the 
claims folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a current skin 
disorder, to include a rash on the 
veteran's right calf, that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service.  A complete 
rationale should be provided for any 
opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran is competent to report his 
experiences and readily observable 
symptoms, such as itchy or inflamed skin; 
however, as a layperson, the veteran is 
not competent to provide a medical 
diagnosis or a medical nexus.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


